Title: To George Washington from William Heath, 22 August 1781
From: Heath, William
To: Washington, George


                        

                            Dear General,Upper part of Singsing August 22. 1781
                        
                        Incumbered with much baggage, I put it in motion the day before yesterday in the afternoon, towards Croton. To
                            escape the flies, moved the army in the evening to the high lands south of Young’s, leaving strong pickets in our rear on
                            all the roads. Yesterday morning, before I moved from Young’s, I left colonel Putnam with three hundred and twenty four
                            rank and file (infantry), Sheldon’s dragoons, and the two companies of New York levies, to patrole and cover the country—also
                            sent a captain and fifty men to Tarry town specially to secure and assist in loading some flour belonging to our allies,
                            left at that place. On my march to this place, about six o’clock last evening, I received a signification of your pleasure
                            respecting the french baggage at Singsing, and immediately detached colonel Sprout with two regiments and a field piece to
                            cover the baggage, assist in loading it, &c. Have halted the army at the junction of the roads leading to the
                            church, where it will remain (or advance towards the Hudson should it be necessary) until the baggage is secured. I have
                            sent an express to know its present situation. The baggage of this army I have ordered on to Crompond where I shall
                            probably make my first encampment. 
                        I have obtained nothing interesting from below—The day before yesterday, the enemy came out to Vallentine’s
                            hill, about 150 horse and foot, and returned again. I have the honor to be With the highest respect, Your Excellency’s
                            Most obedient servant,

                        
                            W. Heath 
                        
                    